Citation Nr: 0843578	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  03-15 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

2.  Entitlement to an initial rating in excess of 20 percent 
for chronic prostatitis.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for left shoulder 
strain.


REPRESENTATION

Veteran represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in November 2007 for the issuance of 
a Statement of the Case (SOC) concerning this issue.  The 
case has been returned to the Board for further appellate 
review.

The Board notes that in a September 2004 statement, the 
veteran raised the issue of whether there was clear and 
unmistakable error in a September 1971 rating decision that 
denied service connection for bilateral pes planus.  In an 
April 2007 statement, he again raised the issue of 
entitlement to service connection for tinnitus.  These issues 
were referred to the RO in the Board's November 2007 
decision.  It does not appear that action on these claims has 
been taken.  In this regard, the file has been before the AMC 
for post remand action, and the AMC does not have 
jurisdiction to handle the newly raised claims.  Thus, they 
are again REFERRED to the RO for appropriate action.  

The previously referred issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for left shoulder strain is addressed below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, in an April 2007 rating decision, the RO 
granted service connection for bilateral pes planus and 
assigned a 10 percent rating, effective January 24, 2001.  
Subsequently, in an April 2007 statement, the veteran 
expressed disagreement with the 10 percent rating.  In a 
November 2007 decision, the Board remanded for the 
promulgation of a statement of the case (SOC) concerning this 
issue.  An SOC was issued in June 2008.  The veteran filed a 
timely Form 9 during July 2008.  However, the Board notes 
that the SOC is inadequate in that it did not provide the 
appellant with a summary of the applicable laws and 
regulations, such as 38 C.F.R. § 4.71a and the relevant 
Diagnostic Codes for the rating of the veteran's disability 
as well as provisions concerning musculoskeletal 
disabilities.  See 38 C.F.R. § 19.29 (2007).  Thus, a 
Supplemental Statement of the Case (SSOC) must be provided to 
the veteran with the aforementioned information. 

A review of the record also reflects that the veteran has 
filed a timely notice of disagreement with the evaluation 
assigned for his chronic prostatitis by a May 2008 rating 
decision.  It does not appear that an SOC has been supplied 
on this issue.  Accordingly, the Board is required to remand 
this issue to the RO/AMC for the issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, contained in a stack of documents apparently 
associated with the claims file subsequent to the Board's 
November 2007 decision was a notice of disagreement (NOD) 
dated stamped in February 2004.  This document reflects the 
veteran's disagreement with the RO's February 2004 rating 
decision which determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for a left shoulder strain.  In this regard, the Board notes 
that the veteran's other claims were certified to the Board 
shortly after the February 2004 rating decision and before 
the receipt of the NOD.  Since that time the veteran's case 
has been either at the Board or at the AMC.  It does not 
appear that an SOC has ever been prepared with respect to 
this issue.  Accordingly, the Board is required to remand 
this issue to the RO/AMC for the issuance of a statement of 
the case.  See Manlincon, supra.

After the RO/AMC has issued the Statement of the Case, the 
claims should be returned to the Board only if the veteran 
perfects the appeals in a timely manner.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Additionally, the Board notes that the May 2006 VA 
examination provides information that the veteran argues 
establishes severe pes planus.  However, it is unclear from 
the results of that examination whether the veteran, in fact, 
suffers from "marked deformity", especially given the fact 
that the other findings include normal tendo Achilles 
position, no callus formation, and "no other evidence of 
abnormal weight bearing."  Thus, the Board finds that 
another examination is necessary to provide such specific 
information.

Accordingly, the case is REMANDED for the following action:

1.  Undertake all actions required by 38 
C.F.R. § 19.26, including issuance of an 
SOC concerning the veteran's claims for an 
increased initial rating for chronic 
prostatitis and whether new and material 
evidence has been submitted to reopen the 
claim for service connection for left 
shoulder strain, so that the veteran may 
have the opportunity to complete an appeal 
on these issues (if he so desires) by 
filing a timely substantive appeal.

2.  The veteran should be afforded an 
additional VA examination in order to 
ascertain the current severity of his 
bilateral pes planus condition.  The 
claims folder must be provided to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically indicate whether the 
veteran's bilateral pes planus results in: 
weight-bearing lines over or medial to the 
great toes, inward bowing of the tendo 
achillis, pain on manipulation and use of 
the feet; marked deformity, accentuated 
pain on manipulation and use of the feet, 
indications of swelling on use of the 
feet, and characteristic callosities; or 
marked pronation, extreme tenderness of 
the plantar surfaces of the feet, and 
marked inward displacement and severe 
spasm of the tendo achillis on 
manipulation which is not improved by 
orthopedic shoes or appliances.  The 
examiner should conduct any objective 
testing required to determine the severity 
of the veteran's bilateral pes planus. 

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case for his pes planus claim which 
includes relevant Diagnostic Code(s) found 
in 38 C.F.R. § 4.71a and relevant 
provisions concerning musculoskeletal 
disabilities.  The veteran and his 
representative should be given an 
opportunity to respond before the case is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


 
 

 



